
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.34


GRAPHIC [g752899.jpg]

July 1, 2008

VIA HAND DELIVERY AND OVERNIGHT DELIVERY

Jeffrey B. Paulsen

Dear Jeff:

        The purpose of this letter ("Agreement") is to confirm our understanding
and agreements regarding your separation from employment with TriMas Corporation
("Trimas"). For purposes of this Agreement, TriMas includes all of its
subsidiaries and affiliates.

        1.    Employment and Severance Benefits    

        Your employment with TriMas will end on June 19, 2008 (the "Termination
Date"). Except as noted below, TriMas, effective on the Termination Date, will
discontinue your compensation and benefits, except that TriMas will pay you any
accrued and unused vacation time for calendar year 2008.

        In exchange for the agreements contained herein and after this Agreement
becomes binding, TriMas will pay you the severance benefits described below in
accordance with the TriMas Executive Severance/Change of Control Policy
("Benefits").

(a)Cash Compensation. Base Compensation equal to one year of your current base
compensation ($350,000), less all applicable withholdings and similar taxes,
paid to you in accordance with TriMas' regular payroll schedule and practices
over the next twelve (12) months.

(b)COBRA Continuation of Health Care. Under the federal law known as COBRA, you
are eligible to elect to continue your current medical benefits under TriMas'
group benefits (including health, dental and prescription plans) for up to
eighteen (18) months following the Termination Date for you and your spouse and
dependents, provided you and all other covered individuals remain eligible for
such coverage. If you timely elect to continue group health coverage under COBRA
and subject to TriMas' COBRA policies, TriMas will reimburse you for the monthly
employer portion of the COBRA insurance coverage for you, your spouse and
dependents until the earlier of June 19, 2009 or the date on which you become
eligible to receive any medical benefits under any plan or program of any other
employer. You will be charged and responsible for payment of the COBRA premium
equal to the employee portion of the premium for the selected coverage that you
would have paid if you continued to be a TriMas employee. After the stated
continuation period, you will be responsible for 100% of the total COBRA costs.

(c)One-time payment. In lieu of any obligation under the Executive Severance /
Change of Control Policy to provide you outplacement assistance, TriMas will

--------------------------------------------------------------------------------





provide you, upon your signature of this Agreement, a one time payment of
$10,000, less applicable taxes and withholdings and subject to the revocation
period in Section 11 below.

(d)AVCP. You will receive an AVCP benefit equal to your 2008 target bonus, plus
an amount equal to your 2008 target bonus, less applicable withholdings and
similar taxes pro-rated through your Termination Date, payable in twelve
(12) equal installments. However, as a "specified employee" under Section 409A
of the Internal Revenue Code, you are not entitled to receive payment of the
AVCP benefit until six months have lapsed following your Termination Date.
Commencing with the seventh month following your Termination Date, you will
receive a cash payment equal to the first seven (7) installments, with the
remaining installments paid monthly thereafter.

(e)Restricted Stock; Performance Units. You will receive the pro-rata portion of
your 2007 and 2008 Restricted Stock grants that would have vested as of the next
vesting date following the Termination Date and pro-rated through your
Termination Date. With respect to Performance Units awarded in 2008, provided
that TriMas meets or exceeds 90% of the 2008 Incentive EBITDA Target, you will
receive the number of Performance Units that would have vested as of the next
vesting date following the Termination Date and pro-rated through your
Termination Date. Except as stated above, Restricted Stock and Performance Units
awarded to you in 2007 and 2008 shall be forfeited as of the Termination Date.

        2.    Termination of Other Benefits.    Except as provided herein, you
will not receive other benefits, and your right to participate in or receive any
and all TriMas benefits will terminate on the Termination Date. No amounts paid
under this Agreement shall constitute compensation for purposes of any such
benefit plan. Your rights to any accrued and vested benefits under a qualified
retirement plan shall be determined in accordance with the applicable plan
document.

        3.    Taxes.    Any payments made by TriMas hereunder are subject to
applicable federal, state and local tax withholding. You agree that you are
exclusively liable for the payment of any federal, state, local or other taxes
that may be due as a result of any benefits received by you as provided in this
Agreement.

        4.    Confidentiality.    Upon the Termination Date, you will return to
TriMas all originals and copies of TriMas documents and all TriMas property. You
will continue to hold and treat as strictly confidential all Confidential
Information. You acknowledge that TriMas would be immediately and irreparably
harmed by an unauthorized disclosure of Confidential Information in such manner
and extent that it would be difficult or impossible to ascertain with certainty
the exact financial or economic damages. For purposes of this Agreement,
"Confidential Information" includes, but is not limited to, information (whether
in tangible form or oral) relating to TriMas' business, finances, customers,
suppliers, property, employees, technical information, concepts, ideas, trade
secrets, plans, formulas, drawings, designs, processes, procedures, inventions,
specifications, prototypes, samples, parts, data, and manufacturing techniques.

        5.    Non-Competition.    You agree that you are subject to the
restrictive covenants and remedies set forth on Attachment A, which is hereby
incorporated into and made part of to this Agreement. You acknowledge that this
Agreement provides additional and sufficient consideration for the release
contained therein.

2

--------------------------------------------------------------------------------



        6.    Non-Solicitation.    For a period of one year following
Termination Date, you shall not (i) directly or indirectly employ or solicit, or
receive or accept the performance of services by, any active employee of TriMas
or any of its subsidiaries who is employed primarily in connection with the
business, except in connection with general, non-targeted recruitment efforts
such as advertisements and job listings, or directly or indirectly induce any
employee of TriMas to leave TriMas, or assist in any of the foregoing, or
(ii) solicit for business (relating to the business) any person who is a
customer or former customer of TriMas or any of its subsidiaries, unless such
person shall have ceased to have been such a customer for a period of at least
six (6) months.

        7.    Cooperation.    

        (a)   You agree that you will not in any way criticize, disparage,
attempt to discredit, demean or otherwise call into disrepute TriMas, or its
successors, assigns, officers, directors, employees or agents, or any of TriMas'
products or services.

        (b)   You agree that you will not assist any party other than TriMas in
any claim, litigation, proceeding or investigation against TriMas or other
Released Parties (as defined below), except as required by law. You further
agree that if you believe any such action is required by law, you will first
afford TriMas the opportunity to raise and obtain a ruling on any claim of
attorney-client or other privilege, attorney work product protection,
contractual or other defense that may be applicable.

        (c)   You agree to provide, at TriMas' reasonable expense, your
cooperation to TriMas and the Released Parties in any existing or future claim,
litigation, proceeding, investigation or other judicial, administrative or
legislative matter in which your assistance may be desired by TriMas.

        (d)   You agree to sign the resignation form attached hereto as
Attachment B.

        8.    Release; Acknowledgments.    

        (a)   You release and discharge TriMas, its directors, officers, agents,
employees (current and former), subsidiaries and any and all affiliate
companies, as well as any successor to TriMas (the "Released Parties"), for
yourself, your spouse, heirs, agents and assignees, from all claims,
liabilities, demands, and causes or action, fixed or contingent and known or
unknown, arising from your employment, or any condition or benefit related to
your employment or as a result of your separation from employment which you ever
had, now have or may have as of the date of signature of this Agreement. This
includes, but is not limited to (i) claims arising under any written or oral
agreement regarding compensation, benefits, or options or equity grants,
(ii) claims arising under Title VII of the Civil Rights Act of 1964 or state
civil rights statutes, the Age Discrimination in Employment Act ("ADEA"), the
Older Worker Benefit Protection Act ("OWBPA"), the Americans with Disabilities
Act, the Fair Labor Standards Act, the National Labor Relations Act, or the
Employee Retirement Income Security Act, (iii) claims for breach of express or
implied contract, breach of promise, promissory estoppel, loss of income, back
pay, reinstatement, front pay, impairment of earning capacity, wrongful
termination, defamation, libel, slander, discrimination, damage to reputation,
fraud, violation of public policy, retaliation, negligent or intentional
infliction of mental or emotional distress, intentional tort or any other
federal, state or local common law or statutory claims, and all other claims and
rights, whether in law or equity. It is the intention of the parties that this
paragraph will be construed as broadly as possible; however, this paragraph does
not include claims arising under state workers' compensation laws and state
unemployment laws and does not waive rights or claims that may accrue after the
date this Agreement is executed. This paragraph also does not affect your right

3

--------------------------------------------------------------------------------



to file a charge or otherwise participate in an EEOC proceeding insofar as it is
required by current EEOC regulations. You understand that TriMas will assert
this Agreement as an affirmative defense against any claim asserted by you in
any forum.

        (b)   In signing this Agreement, you agree to waive any rights you might
have to pursue any claims against the Released Parties through any alternative
dispute resolution process, or through any court or administrative agency, to
the extent permitted by law, and further agree not to bring any suit or action
in any court or administrative agency, to the extent permitted by law, against
any of the Released Parties, arising out of or relating to the subject matter of
this Agreement.

        (c)   You acknowledge that this Agreement provides additional and
sufficient consideration for the release contained herein. You also acknowledge
that the Benefits are not otherwise owed to you under any agreement, policy or
practice.

        9.    Nondisclosure.    You agree not to disclose the existence of this
Agreement or any of its terms to any third parties other than your spouse, tax
advisors, accountants and attorneys, or as otherwise required by law. If you
disclose the contents of this Agreement to any person as permitted above, you
shall use your best efforts to prevent all such persons from disclosing the
contents of this Agreement. If any claim or demand is made to legally compel you
to disclose the terms and conditions of this Agreement, you will promptly notify
TriMas' General Counsel of such claim or demand before responding thereto, so
that TriMas may take such action as it deems appropriate.

        10.    References.    If you seek a reference for employment purposes,
TriMas will provide you with a favorable written recommendation. Recommendation
requests should be submitted to TriMas' President and Chief Executive Officer.

        11.    Consideration Time and Revocation Period.    

        (a)   You acknowledge you have sufficient time, totaling forty-five
(45) days from receipt of the Agreement together with Addendum, to determine if
you wish to accept the terms. In the event you sign and return this Agreement
before that time, you certify, by such execution, that you knowingly and
voluntarily waive the right to the full time period, for reasons personal to
you, with no pressure by TriMas to do so. TriMas has made no promises,
inducements or threats to cause you to sign this Agreement before the end of the
forty-five (45) day period.

        (b)   You understand that you may revoke this Agreement for a period of
seven (7) calendar days following your execution of the Agreement. You
understand that any revocation, in order to be effective, must be: (1) in
writing and either postmarked within seven (7) days of your execution of the
Agreement and addressed to General Counsel, TriMas Corporation, 39400 Woodward,
Suite 130, Bloomfield Hills, MI 48304 or (2) hand-delivered within seven
(7) days of your execution of the Agreement to TriMas' General Counsel at the
address listed above. If revocation is by mail, certified mail, return receipt
requested is required to show proof of mailing.

        (c)   No payments or benefits under this Agreement shall be made to you
until after the seven (7) day revocation period has expired. If you do not
revoke this Agreement within the seven (7) day revocation period, then this
Agreement shall become fully and finally effective and the payments and benefits
provided hereunder will be made to you in accordance with this Agreement.

4

--------------------------------------------------------------------------------



        12.    Receipt of Addendum.    You acknowledge receipt of the Addendum
to this Agreement (delivered with the copy of this Agreement provided to you by
overnight delivery, which lists the ages and job titles of both (a) the
employees who are being offered at the present time a similar Separation
Agreement, and (b) the employees who are not being offered at the present time a
Separation Agreement.

        13.    Complete Agreement.    In executing this Agreement, you are doing
so knowingly and voluntarily and agree that you have not relied upon any oral
statements by TriMas or its representatives, and that this Agreement, when
signed by both parties, supersedes any and all prior written agreements between
the parties regarding the terms of your employment or the termination of such
employment. Any modification of this Agreement must be made in writing and
signed by you and an authorized representative of TriMas and must specifically
refer to and expressly modify this Agreement.

        14.    Severability.    Should any provision of this Agreement be
declared or determined by any court to be illegal or invalid, the remaining
parts, terms or provisions shall not be affected thereby, and said illegal or
invalid part, term or provision shall be deemed not to be a part of this
Agreement; provided that such court may, in lieu of finding any provision hereof
to be unenforceable, illegal or invalid, modify any such provision to preserve
to the greatest extent possible the intended effect of such provision while
otherwise rendering it legal and enforceable.

        15.    Choice of Law.    This Agreement shall be deemed to be made and
entered into in the State of Michigan and shall in all respects be interpreted,
enforced and governed under the laws of the State of Michigan, except if
applicable federal law provides differently.

        16.    Attorney.    You acknowledge that you have had the opportunity to
review this Agreement with an attorney of your choosing and at your cost, and
have been encouraged and given ample time to consult with your own legal counsel
prior to executing this Agreement.

        17.    Deadline for Acceptance.    You must accept this Agreement, by
signing it within forty-five (45) days after original delivery to you, or the
offer contained in this Agreement will be withdrawn.

        18.    Consequences of Violation of Promise.    If you break the promise
in paragraph 8 of this Agreement and file a lawsuit based on legal or equitable
claims that you have released, it is expressly understood and agreed that the
release and discharge is a complete defense to the lawsuit. If litigation is
brought to enforce the terms of this Agreement, the prevailing party shall be
entitled to reasonable legal fees and costs incurred in the litigation. You
expressly understand and acknowledge that claims, if any, by you under, and/or
challenging this Agreement's validity under, the ADEA and/or the OWBPA are
specifically excluded from and are not subject to the prevailing party,
fee-shifting provision in this paragraph 18.

    TriMas Corporation           /s/ Jeffrey B. Paulsen


--------------------------------------------------------------------------------

Jeffrey B. Paulsen                  
Date: July 7, 2008
 
By:
 
/s/ Grant H. Beard


--------------------------------------------------------------------------------

Grant H. Beard
President and Chief Executive Officer               Date: July 7, 2008

5

--------------------------------------------------------------------------------






Attachment A


        By my signature below, I, Jeffrey B. Paulsen, (hereinafter "Executive"),
accept the following covenants, in exchange for consideration provided under the
Agreement with TriMas Corporation ("TriMas"), which Agreement incorporates these
covenants.

        (a)   Executive acknowledges and recognizes the highly competitive
nature of the business of TriMas and accordingly agrees that for the twelve
(12) month period following the Termination Date, as defined in the Agreement,
Executive shall not engage, either directly or indirectly, as a principal for
Executive's own account or jointly with others, or as a stockholder in any
corporation or joint stock association, or as a partner or member of a general
or limited liability entity, or as an employee, officer, director, agent,
consultant or in any other advisory capacity in any business which designs,
develops, manufacturers, distributes, sells or markets the type of products or
services sold, distributed or provided by TriMas ("the Business"); provided that
nothing herein shall prevent Executive from owning, directly or indirectly, not
more than five percent (5%) of the outstanding shares of, or any other equity
interest in, any entity engaged in the Business and listed or traded on a
national securities exchanges or in an over-the-counter securities market.

        (b)   It is expressly understood and agreed that although Executive and
TriMas consider the restrictions contained in this Attachment A to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Agreement is an unenforceable restriction against Executive, the provisions
of this Attachment A shall not be rendered void but shall be deemed amended to
apply as to such maximum time and territory and to such maximum extent as such
court may judicially determine or indicate to be enforceable. Alternatively, if
any tribunal of competent jurisdiction finds that any restriction contained in
this Agreement is unenforceable, and such restriction cannot be amended so as to
make it enforceable, such finding shall not affect the enforceability of any of
the other restrictions contained herein.

        (c)   Executive acknowledges and agrees that TriMas' remedies at law for
a breach or threatened breach of any of the provisions of this Attachment A
would be inadequate and, in recognition of this fact, Executive agrees that, in
the event of such a breach or threatened breach, in addition to any remedies at
law, Executive shall forfeit all payments otherwise due under the letter
agreement or any consulting agreement between executive and the company and
shall return any payments made under the letter agreement and consulting
agreement. Moreover, TriMas, without posting any bond, shall be entitled to seek
equitable relief in the form of specific performance, temporary restraining
order, temporary or permanent injunction or any other equitable remedy which may
then be available.


 
 
/s/ Jeffrey B. Paulsen


--------------------------------------------------------------------------------

Jeffrey B. Paulsen
 
 
Date: July 7, 2008

--------------------------------------------------------------------------------




Attachment B


        I, Jeffrey B. Paulsen, hereby resign with effect from June 19, 2008 from
all officer and/or director positions of TriMas Corporation and its affiliates
and subsidiaries, including all foreign entities.


/s/ Jeffrey B. Paulsen


--------------------------------------------------------------------------------

Jeffrey B. Paulsen
 
 

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.34



Attachment A
Attachment B
